Citation Nr: 1410480	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-40 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right shoulder strain.

5.  Entitlement to an initial evaluation in excess of 10 percent for fracture right hand ring finger proximal phalanx (right hand disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from May 2005 to September 2009 and received the Iraq Campaign Medal and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

At a January 2010 VA examination, the Veteran indicated that the reason for his unemployment was that he was looking for employment.  Accordingly, the Board finds that entitlement to a total disability rating based on individual unemployability (TDIU) is not part of the higher rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

The issues of service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, lumbar strain had its onset in service.

2.  Resolving doubt in favor of the Veteran, right shoulder strain had its onset in service.

3.  In November 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an initial rating in excess of 10 percent for a right hand disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar strain disability are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a right shoulder strain are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial rating in excess of 10 percent for a right hand disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back and Right Shoulder Disabilities

Criteria & Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2013), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Although the service treatment records are negative, the Veteran reports that he injured his back and right shoulder during service and attributes the onset of his back and right shoulder disabilities to his combat service in Iraq. 

The Veteran was afforded a VA examination in January 2010.  The examiner diagnosed a lumbar strain and right shoulder strain.  He did not provide an etiology opinion. 

The Veteran served in combat and his statements and sworn testimony indicate that he injured his low back and right shoulder while serving in combat in Iraq.  Moreover, the injuries are consistent with the circumstances, conditions and hardships of his Iraq combat service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service low back and right shoulder injuries.  In addition, the medical evidence shows that he has been diagnosed as having low back and right shoulder disabilities and he reports the onset of the conditions during combat service in Iraq.  Further, the Board finds that he is both competent to report having low back and right shoulder problems since serving in combat in Iraq and that his account of having these conditions since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his low back and right shoulder disabilities became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related injuries, the credible history of low back and right shoulder problems in and since service, and the diagnoses of lumbar and right shoulder strains, the Board finds that service connection for these disabilities is warranted because they had onset in service.

Increased Initial Rating for Right Hand Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  At the November 2011 Board hearing, the Veteran testified that he wished to withdraw his appeal of an increased initial rating for right hand disability.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the Board does not have jurisdiction to review the appeal of it.  Therefore, the issue of entitlement to an increased initial rating for right hand disability is dismissed.


ORDER

Service connection for a lumbar strain is granted.

Service connection for a right shoulder strain is granted.  

The appeal of entitlement to an increased initial rating for right hand disability is dismissed.




REMAND

The Veteran's DD Form 214 shows that he received the Iraq Campaign Medal.  Accordingly, the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War is confirmed.  Courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).

In this regard, the Board notes that under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for a qualifying chronic disability.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1) (2013).  To date, the Veteran's right and left knee claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Finally, the recent VA treatment records dated since March 2010 should be obtained.  Although the Veteran underwent a VA examination in 2010 with regard to the right and left knee claims, after the outstanding VA records are requested and obtained on remand, a right and left knee examination should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The record shows the Veteran reports injuring his right and left knee disabilities in combat in service.  Although these injuries are not specifically noted in the Veteran's service treatment records (STRs), because the Veteran is a documented combat veteran and because his allegations are consistent with the circumstances of his military service, the Board finds under the provisions of 38 U.S.C.A. § 1154(b) that the Veteran did injure his right and left knees in the manner alleged.  As such, on examination, the examiner should assume that the Veteran injured his right and left knees in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right and left knee problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, with regard to the right and left knee claims.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

3.  Obtain, physically or electronically, the Orlando VA Medical Center records dated from March 2010 to the present.  Such records must either be printed and associated with the Veteran's paper claims folder, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

4.  After associating with the claims folder any pertinent outstanding records, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any right and left knee disabilities found to be present. 

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should state whether the Veteran's right and left knee symptoms are attributable to a known clinical diagnosis. 

If the examiner diagnoses the Veteran as having a right and left knee disability, the examiner must state whether the Veteran's right and left knee disabilities are related to or had its onset in service, to specifically include the competent and credible lay and medical evidence showing right and left knee problems during and since service. 

All opinions should be supported by a rationale and all findings and conclusions must be set forth in a legible report. 

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


